                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOEL BENADERET,

                    Plaintiff,
                                                     Case No. 19-cv-1141-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.


   ORDER GRANTING DEFENDANT’S MOTION TO STRIKE (DKT. NO. 16)
      AND ORDERING PLAINTIFF TO FILE A NEW OPENING BRIEF


      On August 7, 2019, the plaintiff—a thirty-year-old man representing

himself—filed this appeal of the Commissioner’s denial of his request for Social

Security benefits. Dkt. No. 1. Three months later, the plaintiff filed his brief in

support of his claim. Dkt. No. 11. The plaintiff’s father, Nelson Benaderet,

wrote and signed the brief on behalf of his son. See id. at 2, 11. The defendant

filed this motion to strike the plaintiff’s brief because the plaintiff’s non-

attorney father cannot represent him or file on his behalf under Rules 11(a)

and 12(f) of the Federal Rules of Civil Procedure. Dkt. No. 16. The plaintiff filed

a response, indicating that he was aware of the content of the brief, that his

father is his caregiver and is aware of his mental health issues and that he

signs documents when required. Dkt. No. 17.

      Parties in federal court must litigate their cases “personally or by

counsel.” 28 U.S.C. §1654. Non-lawyers cannot represent others, even if the

                                          1

           Case 2:19-cv-01141-PP Filed 07/20/20 Page 1 of 3 Document 18
non-attorney is an expert in “court-related grievances,” Lewis v. Lenc-Smith

Mfg. Co., 784 F.2d 829, 830–31 (7th Cir. 1986); a concerned citizen, Georgakis

v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013); or the plaintiff’s own

son conferred with the power of attorney, Johnson v. Bank One N.A., 90 F.

App’x 956, 957 (7th Cir. 2004). “Representation” includes more than speaking

in court: a non-lawyer may not file motions or sign documents on behalf of the

party. Lewis, 784 F.2d at 830–31.

      There are some exceptions to this rule. The Seventh Circuit previously

state in dicta that “parents may bring claims pro se on behalf of their children

in an effort to secure social security benefits.” Elustra v. Mineo, 595 F.3d 699,

705 (7th Cir. 2010) (citing Machadio v. Apfel, 276 F.3d 103, 106–08 (2d

Cir.2002)). But the Elustra court relied on a case involving a minor child.

Machadio, 276 F.3d at 105–06. The court has found no case allowing a parent

to proceed on behalf of his adult child in federal court.1

      The plaintiff was twenty-two years old as of his alleged onset date. See

Dkt. No. 10-4 at 65 (Tr. at 107). As the defendant points out, the plaintiff’s

father, Nelson Benaderet, appears to have prepared and filed the brief on the

plaintiff’s behalf: Nelson’s name appears at the top of the brief and in the email

listed in the contact information section. Dkt. No. 11 at 1. Nelson also signed

the brief and his name is in the signature block. Id. at 11. The brief is written



1 The court acknowledges that the Social Security Administration appears to
allow parents to represent their adult children at the administrative hearing.
See 20 C.F.R. §416.1505.


                                         2

         Case 2:19-cv-01141-PP Filed 07/20/20 Page 2 of 3 Document 18
from Nelson’s perspective. See, e.g., id. at 2 (“As I have stated previously and

continually my son Joel is dealing with numerous mental health issues which

affect him on a daily basis.”).

      Nelson does not appear to be an attorney. He is a layperson, and the law

does not permit a layperson—even an adult plaintiff’s own parent—to represent

the plaintiff by filing a brief, speaking for him in court or making legal

arguments on his behalf. The court understands that the plaintiff has endorsed

his father’s brief. See Dkt. No. 17. But even if the plaintiff agrees with what his

father stated in the brief, the law prohibits laypersons from representing others

(including filing documents on their behalf) in federal court.

      The court GRANTS the defendant’s motion to strike the plaintiff’s

opening brief. Dkt. No. 16. The court ORDERS that by the end of the day on

August 21, 2020, the plaintiff either must file a brief that he wrote and signed,

or a lawyer working on his behalf may file a brief for him.

      Dated in Milwaukee, Wisconsin this 20th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         3

         Case 2:19-cv-01141-PP Filed 07/20/20 Page 3 of 3 Document 18
